Exhibit 10.1

GALECTO, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

The purpose of this Non-Employee Director Compensation Policy of Galecto, Inc.
(the “Company”), is to provide a total compensation package that enables the
Company to attract and retain, on a long- term basis, high-caliber directors who
are not employees or officers of the Company or its subsidiaries. In furtherance
of the purpose stated above, all non-employee directors shall be paid
compensation for services provided to the Company as set forth below:

Cash Retainers

Annual Retainer for Board Membership: $40,000 for general availability and
participation in meetings and conference calls of our Board of Directors, to be
paid quarterly in arrears, pro-rated based on the number of actual days served
by the director during such calendar quarter.

Additional Annual Retainer for Non-Executive Chair of the Board: $35,000

Additional Retainers for Committee Membership:

 

Audit Committee Chair:

   $ 10,000  

Audit Committee member:

   $ 10,000  

Compensation Committee Chair:

   $ 7,500  

Compensation Committee member:

   $ 7,500  

Nomination and Corporate Governance Committee Chair:

   $ 5,000  

Nomination and Corporate Governance Committee member:

   $ 5,000  

Note: Chair and committee member retainers are in addition to the annual
retainer for Board membership.

Equity Retainers

Initial Award: An initial, one-time equity award (the “Initial Award”) of an
option to purchase 18,000 shares of our common stock to each new non-employee
director upon his or her election to the Board of Directors, which shall vest in
36 equal monthly installment from the date of vesting commencement, provided,
however, that all vesting shall cease upon the cessation of the director’s
service relationship with the Company; provided, however, that the Initial Award
shall immediately vest upon a Sale Event (as defined in the 2020 Incentive
Plan). This Initial Award applies only to non-employee directors who are first
elected to the Board of Directors subsequent to the Company’s initial public
offering. Such stock option shall have a per share exercise price equal to the
Fair Market Value (as defined in the Company’s 2020 Incentive Plan) of the
Company’s common stock on the date of grant.

 

1



--------------------------------------------------------------------------------

Annual Award: On each date of the Company’s Annual Meeting of Stockholders (the
“Annual Meeting”), each new and continuing non-employee member of the Board of
Directors will receive an annual equity award (the “Annual Award”) of an option
to purchase 18,000 shares of our common stock, which shall vest in 12 equal
monthly installments commencing on the date of grant such that the Annual Award
shall be fully vested upon the first anniversary of the date of grant; provided,
however, that the Annual Award shall immediately vest upon a Sale Event (as
defined in the 2020 Incentive Plan); provided, further, that all vesting shall
cease if the director resigns from the Board of Directors or otherwise ceases to
serve as a director, unless the Board of Directors determines that the
circumstances warrant continuation or acceleration of vesting. New directors who
join the Board of Directors on a date that is not the date of the Annual Meeting
shall be granted an Annual Award prorated for the number of full months of
expected service until the next Annual Meeting; such options shall vest in 12
equal monthly installments commencing on the date of grant. Notwithstanding the
above and for the avoidance of doubt, a non-employee director who was a
non-employee director of the Company and who received an equity grant in 2020
prior to the effectiveness of the Company’s Registration Statement on Form S-1
shall not be eligible for an Annual Award in 2021. The Annual Award shall have a
per share exercise price equal to the Fair Market Value (as defined in the
Company’s 2020 Incentive Plan) of the Company’s common stock on the date of
grant.

Expenses

The Company will reimburse all reasonable out-of-pocket expenses incurred by
non-employee directors in attending meetings of the Board or any Committee.

Adopted October 20, 2020, subject to effectiveness of the Company’s Registration
Statement on Form S-1, and revised November 19, 2020.

 

2